DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 17 and 19 are objected to because of the following informalities:
In claim 17, “coupling a trigger hood coupled to the trigger shoe” should read –coupling a trigger hood to the trigger shoe—
In claim 19, “engage with the keyway” should read –engage with the keyway slot—to be in antecedent agreement with the “keyway slot” introduced in line 2 of the same claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,156,662 B2 to Goko (“Goko”).
Regarding claim 1, Goko discloses a trigger assembly (Fig. 3), comprising: 
a trigger shoe 7 having a top surface (annotated); 
a brace coupled 6 to the trigger shoe 7; 
a joint (annotated) coupled to the brace 6; 
a trigger bar 12 coupled to the brace 6 (by way of housing 1); 
a trigger hood 8 coupled to the top surface of the trigger shoe 7 and the joint (annotated); and 
8 and the trigger shoe 7, wherein the trigger shoe 7 is configured to move along the track (wherein the trigger shoe 7 moves with assembly 4 along track 20-1, 20-2).

    PNG
    media_image1.png
    573
    598
    media_image1.png
    Greyscale

	Regarding claim 4, Goko further discloses a trigger shoe stop (bolt in axis 11, 5:10-20) coupled to the trigger hood 8.
Claims 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,667,429 to Perazzi (“Perazzi”).
Regarding claim 17, Perazzi discloses a method for a trigger assembly (Figs. 1-3), the method comprising: 
providing a trigger shoe 1; 
coupling a trigger hood 2 coupled to the trigger shoe 1; and 
positioning a track (comprising 1’ and 6) between the trigger hood 2 and the trigger shoe 1, wherein the trigger shoe 1 is configured to move along the track (1:10-25).

    PNG
    media_image2.png
    359
    535
    media_image2.png
    Greyscale

Regarding claim 19, Perazzi further discloses wherein the track comprises: 
a keyway slot (between notches 12) disposed along the trigger hood 2; and 
a key (tooth 11) disposed on the trigger shoe 1 and configured to engage with the keyway 12.
Regarding claim 20, Perazzi further discloses a trigger shoe stop 12 coupled to the trigger hood 2.
Allowable Subject Matter
Claims 12-16 are allowed.
Claims 2, 3, 5-11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Prior art not relied upon but considered relevant to Applicant's disclosure is cited in the attached PTO-892 form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641